Exhibit 10(d)

﻿

﻿

﻿

﻿

﻿



﻿

﻿

﻿

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

SUPPLEMENTAL THRIFT PLAN
(409A Non-Grandfathered Component)


of

﻿

UNION PACIFIC CORPORATION

﻿



(Effective as of January 1, 2009, including all amendments adopted through
January 1, 2018)

﻿

﻿

 

   

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

 

﻿

ARTICLE ONE

﻿

Scope of Plan and Definitions

﻿

1.1Purpose and Scope of Plan - The purpose of the Plan (this and other
capitalized terms having the meanings set forth below) is to provide benefits to
Eligible Employees who participate in the Thrift Plan in excess of those
permitted under the Thrift Plan because of the limitations set forth in
Sections 401(a)(17) and 415 of the Code. To the extent that benefits are
provided under the Plan, solely because of the limitations set forth in
Section 415 of the Code, or because of contributions to a C Account as described
herein, the Company intends to maintain the Plan as an “excess benefit plan” as
that term is defined in Section 3(36) of ERISA and Treas. Reg. section
1.409A-2(a)(7)(iii). The rights of each Participant and his Beneficiaries to
benefits under the Plan shall be governed by the Plan as set forth herein and as
it may hereafter be amended from time to time. This Plan was effective January
1, 2009, unless expressly provided otherwise herein, and was since amended, and
is now further amended and restated effective January 1, 2018 as set forth
herein.

﻿

1.2Applicability - The Supplemental Thrift Plan was bifurcated into two
components, effective January 1, 2009. As reflected in the terms of this Plan,
one such component is applicable solely to those amounts that were not, as of
December 31, 2004, both credited to a Participant’s Account and fully vested or
as to which the Participant had a vested right in accordance with the terms of
the Supplemental Thrift Plan as in effect on December 31, 2004 (including
related investment gains and losses occurring thereafter). With respect to any
other amounts credited to a Participant’s account under the Supplemental Thrift
Plan, the rights of the Participant and his Beneficiaries shall be governed by
the component of the Supplemental Thrift Plan known as the “Supplemental Thrift
Plan (409A Grandfathered Component) of Union Pacific Corporation, as amended and
restated effective January 1, 2009.” Prior to January 1, 2009, with respect to
all amounts credited under the Supplemental Thrift Plan that were subject to
section 409A of the Code, the Supplemental Thrift Plan was administered in good
faith compliance with section 409A of the Code.

﻿

1.3Definitions - As used in the Plan, the following terms shall have the
meanings set forth below, unless a different meaning is plainly required by the
context:

﻿

(a)“Account” shall mean the entries maintained on the books of the Company which
represent a Participant’s interest under the Plan. The term “Account” shall
refer, as the context indicates, to one or all of the following:

﻿

(1)“A Account” shall mean the Account which shows amounts credited to a
Participant pursuant to Section 2.1, valued in accordance with Section 2.6 and
adjusted for payments made pursuant to Article Four.

﻿

(2)“B Account” shall mean the Account which shows amounts credited to a
Participant pursuant to Section 2.2, valued in accordance with Section 2.6 and
adjusted for payments made pursuant to Article Four.

﻿

(3)“C Account” shall mean the Account which shows amounts credited to a
Participant pursuant to Section 2.4, valued in accordance with Section 2.6 and
adjusted for payments made pursuant to Article Four. 

﻿

Under no circumstances shall a Participant’s Account be deemed to include
amounts (including investment gains and losses thereon) which under the terms of
the Supplemental Thrift Plan were credited or as to which the Participant had a
vested right as of December 31, 2004 and were fully vested as of that date.

﻿

(b)“Beneficiary” shall mean the person designated by a Participant to receive
his interest under the Thrift Plan in the event of his death, unless the
Participant designates a different person to be his Beneficiary hereunder
pursuant to procedures adopted by the Named Fiduciary-Plan Administration. If a
Participant has made no such designation under the Thrift Plan, the Participant
shall designate the person to be his Beneficiary hereunder



 

 

--------------------------------------------------------------------------------

 

pursuant to procedures adopted by the Named Fiduciary-Plan Administration.
Absent such designation, the Participant’s Beneficiary shall be his estate.

﻿

(c)“Compensation” shall mean the fixed and basic salary or wage paid by the
Company or any Affiliated Company to an Employee during a Plan Year, exclusive
of (1) overtime, (2) bonuses, (3) fees, (4) retainers, (5) incentive payments,
lump-sum merit awards or any other form of extra remuneration, (6) cash payments
received under the Long-Term Disability Plan of Union Pacific, and (7) any
amounts that the Employee receives with respect to periods when he is not an
Eligible Employee. Notwithstanding the above, Compensation shall be determined
prior to giving effect to any salary reduction election made pursuant to the
Thrift Plan or pursuant to the Union Pacific Flexible Benefits Program and prior
to giving effect to any Compensation reduction agreement hereunder. Compensation
shall be determined prior to giving effect to any salary reduction election made
pursuant to the Union Pacific Transportation Spending Account Program.

﻿

(d)“Eligible Employee” shall mean an Eligible Employee as defined in the Thrift
Plan (1) for whom the Named Fiduciary-Plan Administration determines that: a)
the After-Tax Employee Contribution, Elective Contribution and Matching
Contribution that would be made and allocated under the Thrift Plan for a month
if the limitations set forth in Sections 401(a)(17) and 415 of the Code did not
apply might exceed his After-Tax Employee Contribution, Elective Contribution
and Matching Contribution made and allocated for the month; or b) the
Non-Elective Contribution that would be made and allocated to him under the
Thrift Plan for a Plan Year if the limitations set forth in Sections 401(a)(17)
and 415 of the Code did not apply might exceed his Non-Elective Contribution
made and allocated to him for the Plan Year; and (2) whom the Named
Fiduciary-Plan Administration has designated as eligible to participate in this
Plan.

﻿

(e)“Participant” shall mean (1) any Eligible Employee for whom credits have been
or are being made hereunder, or (2) any former Eligible Employee for whom
credits have been made hereunder and who either (A) continues to be employed by
the Company or an Affiliated Company, or (B) has an interest in all or a portion
of his Account which has not been distributed pursuant to Article Four.

﻿

(f)“Plan” shall mean the Union Pacific Corporation Supplemental Thrift Plan
(409A Non-Grandfathered Component), effective as of January 1, 2009 as set forth
and restated herein, and as it may hereafter be amended from time to time.

﻿

(g)“Separation from Service” shall mean a separation from service as defined in
the regulations promulgated under Section 409A of the Code.

﻿

(h)“Supplemental Thrift Plan” shall mean the Union Pacific Corporation
Supplemental Thrift Plan, effective January 1, 1989, and as it may thereafter be
amended from time to time. The Supplemental Thrift Plan is comprised of the
following components, each of which is set forth in a separate document: (1) The
Union Pacific Corporation Supplemental Thrift Plan (409A Grandfathered
Component), and (2) The Union Pacific Corporation Supplemental Thrift Plan (409A
Non-Grandfathered Component).

﻿

(i)“Thrift Plan” shall mean the Union Pacific Corporation Thrift Plan, as in
effect as of January 1, 1989, and as it may thereafter be amended from time to
time.

﻿

1.4Terms Defined in the Thrift Plan - For all purposes of the Plan, the
following terms shall have the meanings specified in the Thrift Plan, unless a
different meaning is plainly required by the context: “Affiliated Company”;
“After-Tax Employee Contribution”; “Elective Contribution”; “Board of
Directors”; “Code”; “Company”; “Employee”; “ERISA”; “Matching Contribution”;
“Named Fiduciary-Plan Administration”; “Non-Elective Contribution”; and “Plan
Year.”

﻿

1.5Other Definitional Provisions - The terms defined in Sections 1.3 and 1.4 of
the Plan shall be equally applicable to both the singular and plural forms of
the terms defined. The masculine pronoun, whenever used, shall include the
feminine and vice versa. The words “hereof,” “herein” and “hereunder” and words
of similar import when used in the Plan shall refer to the Plan as a whole and
not to any particular provision of the Plan, unless otherwise specified.

 

﻿

ARTICLE TWO

﻿

Contributions and Credits

﻿

2.1Elective Deferrals and Credits

﻿

(a)An Eligible Employee may, with respect to any Plan Year, elect to make
deferrals to be credited under the Plan by filing a Compensation reduction
agreement with the Named Fiduciary-Plan Administration on such form and at such
time in advance as may be prescribed by the Named Fiduciary-Plan Administration
for such purpose. Such agreement shall authorize the Company or the Affiliated
Company by which the Eligible Employee is employed to reduce the Eligible
Employee’s Compensation by the percentage elected by the Eligible Employee, with
such percentage being not less than the minimum deferral percentage permitted
under the Thrift Plan and not more than the maximum deferral percentage
permitted under the Thrift Plan, commencing as of the date determined pursuant
to subparagraph (c)(1) below. The Company shall credit such amount to the
Eligible Employee’s A Account under the Plan.

﻿

(b)Any election made by an Eligible Employee to defer Compensation made pursuant
to paragraph (a) above must be made prior to the beginning of the calendar year
in which the Eligible Employee performs the services for which the Compensation
is payable. An Eligible Employee’s election shall remain in effect until the
earlier of: 1) when his status as an Eligible Employee ends; or 2) December 31
of the Plan Year to which the election pertains.

﻿

(c)At an Eligible Employee’s election, his deferrals under paragraph (a) above
shall:

﻿

(1)commence at the earlier of when (A) the Eligible Employee’s Compensation for
the Plan Year to which such election applies equals the limitation set forth in
Section 401(a)(17) of the Code or (B) the percentage of Compensation the
Eligible Employee elected to contribute under the Thrift Plan has resulted in
annual additions on behalf of the Eligible Employee (including such additions
attributable to Matching Contributions and Non-Elective Contributions under the
Thrift Plan as in effect on the first day of such Plan Year) equal to the limit
set forth in Section 415 of the Code; and

﻿

(2)equal the percentage of the Eligible Employee’s Compensation for the period
following the commencement date of such deferral determined pursuant to
subparagraph (c)(1) above as elected by the Eligible Employee pursuant to
paragraph (a) above.

﻿

2.2Supplemental Matching Credits - The Company shall credit an Eligible
Employee’s B Account with an amount equal to the Matching Contribution that
would have been allocated to the Eligible Employee under the Thrift Plan with
respect to the deferral being credited to the Eligible Employee’s A Account
pursuant to Section 2.1.

﻿

2.3Timing of Elective Deferral and Matching Credits - Credits for a month under
Sections 2.1 and 2.2 shall be made as of the same date that such amounts would
have been allocated to the Participant’s accounts under the Thrift Plan had such
amounts been included in the Participant’s After-Tax Employee Contributions,
Elective Contributions and Matching Contributions for the month.

﻿

2.4Supplemental Non-Elective Contribution Credits - Effective January 1, 2018,
with respect to an Eligible Employee who is eligible to receive (prior to taking
into account the limitations of Sections 5.04 and 2.22(e) of the Thrift Plan) an
allocation of Non-Elective Contribution under the terms of the Thrift Plan for a
Plan Year and who the Named Fiduciary-Plan Administration has designated as
eligible to participate in the Plan on or before the last day of such Plan Year,
the Company shall credit an Eligible Employee’s C Account for a Plan Year with
an amount equal to the result of (a) minus (b) where:





 

 

--------------------------------------------------------------------------------

 

﻿

(a)is the annual Non-Elective Contribution for the Plan Year computed as
described in and subject to the conditions of Section 4.09 of the Thrift Plan,
but determined without regard to the limitation described in Section 5.04 of the
Thrift Plan, and including in such computation any amounts of Compensation that
were excluded from consideration for the Eligible Employee as a result of the
limitation described in Section 2.22(e) of the Thrift Plan; and

﻿

(b)is the Non-Elective Contribution actually determined to be contributed and
allocated to the Eligible Employee for such Plan Year under the terms of the
Thrift Plan.

﻿

2.5Timing of Supplemental Non-Elective Contribution Credits - Credit for a Plan
Year under Section 2.4 shall be made as of the same date that the Eligible
Employee’s Non-Elective Contribution is allocated to the Eligible Employee’s
account under the Thrift Plan for the Plan Year. No credit under Section 2.4
shall be made with respect to a Plan Year in which the Eligible Employee is not
eligible to receive (prior to taking into account the limitations of Sections
5.04 and 2.22(e) of the Thrift Plan) an allocation of Non-Elective Contribution
under the Thrift Plan.

 

2.6Valuation of Accounts - Pending distribution pursuant to Article Four, the
value of amounts credited to a Participant’s A, B and C Accounts as of any
subsequent date shall be determined by the Named Fiduciary-Plan Administration
as follows:

﻿

(a)except as provided in (b) and (c) below, as if such amounts had instead been
actually contributed to the Thrift Plan and been invested in accordance with the
investment provisions set forth in Article VI (effective August 8, 2007, without
regard to Section 6.05A) thereof, provided that investment elections for
purposes of the Plan may differ from those made by such Participant under the
Thrift Plan; or

﻿

(b)except as provided in (c) below, after a Participant’s accounts under the
Thrift Plan are transferred to another defined contribution plan maintained
within the controlled group of corporations of which the Company is the common
parent, as if such Accounts had been actual investments transferred to such
transferee plan and been invested in accordance with the investment provisions
set forth in such transferee plan (effective August 8, 2007, without regard to a
provision, if any, in such transferee plan permitting participants in such
transferee plan to participate in the Vanguard Advisers Managed Account
Program), provided that investment elections for purposes of the Plan may differ
from those made by such Participant under such transferee plan; or

﻿

(c)effective May 1, 1991 for a Participant who is subject to the restrictions
under Section 16 of the Securities Exchange Act of 1934, as if such amounts had
instead been actually contributed to the Thrift Plan and been invested in
accordance with the investment provisions set forth in Article VI (effective
August 8, 2007, without regard to Section 6.05A) thereof except that the
Participant must make separate investment elections for purposes of this Plan so
that no amount will be treated as if it were actually invested in the Company
common stock fund and may make other investment elections for purposes of the
Plan that differ from those made under the Thrift Plan.

﻿

﻿

 

﻿

ARTICLE THREE

﻿

Vesting

﻿

3.1A Account - Each Participant shall be 100% vested, at all times, in the value
of his A Account.

﻿

3.2B Account - Each Participant shall be 100% vested, at all times, in the value
of his B Account.

﻿

3.3C Account - Each Participant shall be 100% vested, at all times, in the value
of his C Account.

﻿

﻿

 

﻿

ARTICLE FOUR

﻿

Payments

﻿

4.1Payments on Separation from Service -

﻿

(a)(1)A Participant who fails to make a timely election described in
subparagraph (b)(1) or (2), as applicable, shall be deemed to have elected to
receive the value of his A and B Accounts at the time of his Separation from
Service in a single lump-sum payment in cash. Subject to Section 4.3, such
payment shall be made as soon as administratively practicable following the
completion of the first valuation of a Participant’s A and B Accounts pursuant
to Section 2.6 which coincides with or next follows the Participant’s Separation
from Service, but in no event later than the end of the calendar year in which
the Participant’s Separation from Services occurs or, if later, ninety (90) days
after such Separation from Service.

﻿

(2)A Participant who fails to make a timely election described in subparagraph
(b)(4) shall be deemed to have elected, subject to Section 4.3, to receive the
value of his Account in January of the next year following his Separation from
Service in a single lump-sum payment in cash.

﻿

(b)(1)A Participant who has an Account in the Plan as of any time during the
2008 calendar year may elect in writing, according to such rules and using such
forms as may be prescribed by the Named Fiduciary-Plan Administration, to have
his A and B Accounts paid to him in one of the forms specified in paragraph (c)
below, provided such Participant’s Separation from Service occurs after December
31, 2008. Such election must be made no later than December 31, 2008 and shall
apply to the Participant’s entire A and B Accounts payable at the Participant’s
Separation from Service after December 31, 2008, subject to paragraph (d)
below.  

﻿

(2)A Participant who is not eligible to make an election under subparagraph
(b)(1) above and who has an Account in the Plan as of any time prior to January
1, 2018, may elect in writing, according to such rules and using such forms as
may be prescribed by the Named Fiduciary-Plan Administration to have his A and B
Accounts paid to him in one of the forms specified in paragraph (c) below. Such
election must be made no later than the December 31 immediately preceding the
calendar year in which his initial deferral election under Section 2.1 becomes
effective and shall apply to the Participant’s entire A and B Accounts payable
at the Participant’s Separation from Service, subject to paragraph (d) below.

﻿

(3)A Participant who has an Account in the Plan as of any time prior to January
1, 2018 and who is credited with an amount in his C Account shall receive,
subject to Section 4.3, the value of his C Account in January of the next year
following his Separation from Service in a single lump-sum payment in cash.

﻿

(4)A Participant who has never had an Account in the Plan as of any time prior
to January 1, 2018 may elect in writing, according to such rules and using such
forms as may be prescribed by the Named Fiduciary-Plan Administration to have
his Account paid to him in one of the forms specified in paragraph (e) below.
Such election must be made no later than the earlier of: (i) December 31
immediately preceding the calendar year in which the Participant’s initial
deferral election under Section 2.1 becomes effective; or (ii) the thirtieth
(30th) day following the end of the calendar year for which the Participant is
first credited with an amount to his C Account in accordance with Section 2.4,
and shall apply to the Participant’s entire Account (i.e., each of his A, B and
C Accounts, as applicable) payable at the Participant’s Separation from Service,
subject to paragraph (f) below.

﻿

(c)Subject to Section 4.3, a Participant who is eligible to make an election
under either subparagraph (b)(1) or (b)(2) above, may elect to have his A and B
Accounts paid to him in accordance with one of the following forms:





 

 

--------------------------------------------------------------------------------

 

﻿

(1)A single lump-sum distribution as provided in subparagraph (a)(1) payable in
the year of the Participant’s Separation from Service or, if elected by the
Participant, January of the next year following such Separation from Service;

﻿

(2)Annual installments over a period not to exceed fifteen (15) years (such
installment period to be elected by the Participant), beginning (i) as soon as
administratively practicable following the Participant’s Separation from
Service, but in no event later than the end of the calendar year in which the
Participant’s Separation from Service occurs or, if later, ninety (90) days
after such Separation from Service, or (ii) if elected by the Participant,
January of the next year following such Separation from Service, with (under
either option) subsequent installments paid in January of each subsequent year,
provided that all subsequent installments will be paid in the next succeeding
January, with each installment determined by dividing the value of the
Participant’s A and B Accounts by the number of installments remaining to be
made; or

﻿

(3)A single lump-sum distribution payable in January of a year following the
Participant’s Separation of Service that is not earlier than two (2) years, and
not later than fifteen (15) years following the Participant’s Separation from
Service, such year to be elected by the Participant. The amount of such
distribution shall equal the balance in the Participant’s A and B Accounts at
such specified date.

﻿

(d)A Participant who has made the election described in subparagraph (b)(1) or
(2), as applicable, or the deemed election described in subparagraph (a)(1) may
elect in writing to change the form of payment and/or the payment commencement
date in accordance with the following rules:

﻿

(1)When a Participant’s existing form of payment:

﻿

(A) is described in subparagraphs (a)(1), (c)(1) or (c)(2) above, a Participant
may elect to receive the Participant’s A and B Accounts in any form set forth in
paragraph (c) above; and

﻿

(B) is described in subparagraph (c)(3) above, a Participant may elect to
receive the Participant’s A and B Accounts in the form described in subsection
(c)(2) above or change the date as of which the Participant will be paid a
single lump-sum under subparagraph (c)(3) above.

﻿

(2)A Participant’s election to modify a prior election shall be made both prior
to his Separation from Service and at least twelve (12) months prior to the date
on which payments would have commenced in accordance with his prior election.

﻿

(3)Notwithstanding the payment date indicated by the form of payment elected
thereby, a Participant’s modification election to alter the form of payment
and/or the date on which his payments will commence must have the effect of
postponing the payment commencement date by at least five (5) years, and shall
be administered accordingly. No such election shall be permitted if the payment
commencement date that was previously elected was more than ten (10) years after
the Participant’s Separation from Service.

﻿

(4)In the case of a Participant who desires to (A) change the form of payment
from a single lump-sum distribution to annual installments, or (B) postpone the
payment commencement date of annual installments that he previously elected, the
maximum number of annual installments shall be fifteen (15), minus the number of
years (with a fractional year rounded up to a full year) between the
Participant’s Separation from Service and the postponed payment commencement
date.

﻿

(5)For purposes of this paragraph (d),

﻿





 

 

--------------------------------------------------------------------------------

 

(A)the date as of which payments to a Participant would have commenced, absent
the election provided by this paragraph, shall be deemed to be the first
possible date as of which such payments could have been made to the Participant;
and

﻿

(B)the entitlement to a series of installment payments shall be treated as the
entitlement to a single form of payment.

﻿

(e)Subject to Section 4.3, a Participant who is eligible to make an election
under subparagraph (b)(4) above, may elect to have his Account paid to him in
accordance with one of the following forms:

﻿

(1)A single lump-sum distribution as provided in subparagraph (a)(2) payable in
the January of the next year following such Separation from Service;

﻿

(2)Annual installments over a period not to exceed fifteen (15) years (such
installment period to be elected by the Participant), beginning in January of
the next year following the Participant’s Separation from Service, with
subsequent installments paid in January of each subsequent year, with each
installment determined by dividing the value of the Participant’s Account by the
number of installments remaining to be made; or

﻿

(3)A single lump-sum distribution payable in January of a year following the
Participant’s Separation of Service that is not earlier than two (2) years, and
not later than fifteen (15) years following the Participant’s Separation from
Service, such year to be elected by the Participant. The amount of such
distribution shall equal the balance in the Participant’s Account at such
specified date.

﻿

(f)A Participant who has made the election described in subparagraph (b)(4) or
the deemed election described in subparagraph (a)(2) may elect in writing to
change the form of payment and/or the payment commencement date in accordance
with the following rules:

﻿

(1)When a Participant’s existing form of payment:

﻿

(A) is described in subparagraphs (a)(2), (e)(1) or (e)(2) above, a Participant
may elect to receive the Participant’s Account in any form set forth in
paragraph (e) above; and

﻿

(B) is described in subparagraph (e)(3) above, a Participant may elect to
receive the Participant’s Account in the form described in subsection (e)(2)
above or change the date as of which the Participant will be paid a single
lump-sum under subparagraph (e)(3) above.

﻿

(2)A Participant’s election to modify a prior election shall be made both prior
to his Separation from Service and at least twelve (12) months prior to the date
on which payments would have commenced in accordance with his prior election.

﻿

(3)Notwithstanding the payment date indicated by the form of payment elected
thereby, a Participant’s modification election to alter the form of payment
and/or the date on which his payments will commence must have the effect of
postponing the payment commencement date by at least five (5) years, and shall
be administered accordingly. No such election shall be permitted if the payment
commencement date that was previously elected was more than ten (10) years after
the Participant’s Separation from Service.

﻿

(4)In the case of a Participant who desires to (A) change the form of payment
from a single lump-sum distribution to annual installments, or (B) postpone the
payment commencement date of annual installments that he previously elected, the
maximum number of annual installments shall be fifteen (15), minus the number of
years (with a fractional year rounded up to a full year) between the
Participant’s Separation from Service and the postponed payment commencement
date.





 

 

--------------------------------------------------------------------------------

 

﻿

(5)For purposes of this paragraph (f),

﻿

(A)the date as of which payments to a Participant would have commenced, absent
the election provided by this paragraph, shall be deemed to be the first
possible date as of which such payments could have been made to the Participant;
and

﻿

(B)the entitlement to a series of installment payments shall be treated as the
entitlement to a single form of payment.

﻿

(g)On the death of a Participant who has not received payment of his full
Account under subparagraphs (a), (c) or (e), the Named Fiduciary-Plan
Administration shall cause the unpaid balance of the Participant’s Account to be
paid in a single lump-sum payment to such Participant’s Beneficiaries. Such
payment shall be made as soon as administratively practicable following
completion of the first valuation of the Participant’s Account pursuant to
Section 2.6 which coincides with or next follows the Participant’s date of
death, but in no event later than the end of the calendar year following the
calendar year in which the Participant’s date of death occurs.

﻿

(h)If a Participant returns to employment with the Company after having had a
Separation from Service, the value of his Account that is attributable to a
prior period of employment shall be paid (or continue to be paid) to the
Participant in accordance with his election or deemed election under Section 4.1
without regard to the Participant’s reemployment. Contributions to his Account
following such reemployment after a Separation from Service shall be paid in
accordance with the Participant’s previous election or deemed election made (or
deemed to be made) in accordance with the applicable provision(s) of Section
4.1.  Upon such reemployment, the Participant shall be permitted to change such
election as provided by and in accordance with Section 4.1(d) or Section 4.1(f),
as applicable.

﻿

4.2No Payments Prior to Separation From Service – Under no circumstances shall a
Participant receive any payment from the Plan prior to his Separation from
Service.

﻿

4.3Specified Employee Restriction – Notwithstanding anything in the Plan to the
contrary, no payment shall be made to a “specified employee” (as determined in
accordance with a uniform policy adopted by the Company with respect to all
arrangements subject to Section 409A of the Code maintained by the Company and
its Affiliated Companies) until six (6) months plus one day following such
specified employee’s Separation from Service; provided however, that in the
event of the specified employee’s death before his payment commencement date,
this provision shall not prevent payment of death benefits at the time
prescribed by Section 4.1(g).

﻿

4.4Deferrals from or Credits Related to STD Payments Subsequent to Separation
from Service 

﻿

(a)



To the extent that a Participant’s deferral election under Section 2.1 applies
to Compensation paid to him following a Separation from Service that consists of
short-term disability benefits under a short-term disability plan of the Company
or an Affiliated Company, the amount credited to his A and B Accounts from such
deferral for a calendar year, valued in accordance with Section 2.6, shall be
paid to such Participant in a single lump-sum payment in cash in January of the
next year following such deferral.

﻿

(b)



To the extent that an amount credited to a Participant’s C Account in accordance
with Section 2.4 applies to Compensation paid to him following a Separation from
Service that consists of short-term disability benefits under a short-term
disability plan of the Company or an Affiliated Company, such amount credited to
his C Account for a calendar year, valued in accordance with Section 2.6, shall
be paid to such Participant in a single lump-sum payment in cash in January of
the next year following the year in which the short-term disability benefits are
paid to the Participant.

﻿

4.5Responsibility for Payments – All payments attributable to credits made
hereunder on behalf of a Participant shall be made by the Company on its own
behalf or on behalf of the Affiliated Company



 

 

--------------------------------------------------------------------------------

 

by who such Participant was employed when such credits were made. Such
Affiliated Company shall reimburse the Company for all amounts paid on its
behalf.

﻿

﻿

 

﻿

ARTICLE FIVE

﻿

Administration

﻿

5.1Responsibilities and Powers of the Named Fiduciary-Plan Administration - The
Named Fiduciary-Plan Administration shall be solely responsible for the
operation and administration of the Plan and shall have all powers necessary and
appropriate to carry out her responsibilities in operating and administering the
Plan. Without limiting the generality of the foregoing, the Named Fiduciary-Plan
Administration shall have the responsibility and power to interpret the Plan, to
make factual determinations and to determine whether a credit should be made on
behalf of a Participant, the amount of the credit and the value of the amount so
credited on any subsequent date. The determination of the Named Fiduciary-Plan
Administration, made in good faith, shall be conclusive and binding on all
persons, including Participants and their Beneficiaries.

﻿

5.2Outside Services - The Named Fiduciary-Plan Administration may engage counsel
and such clerical, medical, financial, investment, accounting and other
specialized services as she may deem necessary or desirable to the operation and
administration of the Plan. The Named Fiduciary-Plan Administration shall be
entitled to rely, and shall be fully protected in any action or determination or
omission taken or made or omitted in good faith in so relying, upon any
opinions, reports or other advice which is furnished by counsel or other
specialist engaged for that purpose.

﻿

5.3Indemnification - The Company shall indemnify the Named Fiduciary-Plan
Administration against any and all claims, loss, damages, expense (including
reasonable counsel fees) and liability arising from any action or failure to act
or other conduct in her official capacity, except when the same is due to her
own gross negligence or willful misconduct.

﻿

5.4Claims Procedures - The claims procedures set forth in Article XIII of the
Thrift Plan shall apply to any claim for benefits hereunder, subject to such
changes as the Named Fiduciary-Plan Administration deems necessary or
appropriate.

﻿

﻿

 

﻿

ARTICLE SIX

﻿

Amendment and Termination

﻿

6.1Amendment - The Board of Directors reserves the right at any time and from
time to time, and retroactively if deemed necessary or appropriate to conform
with governmental regulations or other policies, to modify or amend in whole or
in part any or all of the provisions of the Plan. In addition, (i) prior to
March 1, 2013 the Senior Vice President-Human Resources of the Company; and (ii)
on and after March 1, 2013 the Vice President-Human Resources of Union Pacific
Railroad Company or such other officer or employee of Union Pacific Railroad
Company or the Company with similar authority, may make (a) all technical,
administrative, regulatory and compliance amendments to the Plan, (b) any
amendment to the Plan necessary or appropriate to conform the Plan to changes in
the Thrift Plan, and (c) any other amendment to the Plan that will not
significantly increase the cost of the Plan to the Company as he or she deems
necessary or appropriate. Notwithstanding anything to the contrary above, no
amendment shall operate to reduce the accrued benefit of any individual who is a
Participant at the time the amendment is adopted.

﻿

6.2Termination - The Plan is purely voluntary and the Board of Directors
reserves the right to terminate the Plan at any time, provided, however, that
the termination shall not operate to reduce the accrued benefit of any
individual who is a Participant at the time the Plan is terminated.

 

﻿

ARTICLE SEVEN

﻿

General Provisions

﻿

7.1Source of Payments - The Plan shall not be funded and all payments hereunder
to Participants and their Beneficiaries shall be paid from the general assets of
the Company. The Company shall not, by virtue of any provisions of the Plan or
by any action of any person hereunder, be deemed to be a trustee or other
fiduciary of any property for any Participant or his Beneficiaries and the
liabilities of the Company to any Participant or his Beneficiaries pursuant to
the Plan shall be those of a debtor only pursuant to such contractual
obligations as are created by the Plan and no such obligation of the Company
shall be deemed to be secured by any pledge or other encumbrance on any property
of the Company. To the extent that any Participant or his Beneficiaries acquire
a right to receive a payment from the Company under the Plan, such right shall
be no greater than the right of any unsecured general creditor of the Company.

﻿

7.2No Warranties - Neither the Named Fiduciary-Plan Administration nor the
Company warrants or represents in any way that the value of each Participant’s
Account will increase or not decrease. Such Participant assumes all risk in
connection with any change in such value.

﻿

7.3Inalienability of Benefits - No benefit payable under, or interest in, the
Plan shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge and any attempt to do so shall be
void; nor shall any such benefit or interest be in any manner liable for or
subject to garnishment, attachment, execution or levy or liable for or subject
to the debts, contracts, liabilities, engagements or torts of any Participant or
his Beneficiaries. In the event that the Named Fiduciary-Plan Administration
shall find that any Participant or his Beneficiaries has become bankrupt or that
any attempt has been made to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge any benefit payable under, or interest in, the Plan,
the Named Fiduciary-Plan Administration shall hold or apply such benefit or
interest or any part thereof to or for the benefit of such Participant or his
Beneficiaries, his spouse, children, parents or other relatives or any of them.

﻿

7.4Expenses - The Company shall pay all costs and expenses incurred in operating
and administering the Plan, including the expense of any counsel or other
specialist engaged by the Named Fiduciary-Plan Administration.

﻿

7.5No Right of Employment - Nothing herein contained nor any action taken under
the provisions hereof shall be construed as giving any Participant the right to
be retained in the employ of the Company or any Affiliated Company.

﻿

7.6Limitations on Obligations - Neither the Company, nor any Affiliated Company,
nor any officer or employee of either, nor any member of the Board of Directors
nor the Named Fiduciary-Plan Administration shall be responsible or liable in
any manner to any Participant, Beneficiary or any person claiming through them
for any action taken or omitted in connection with the granting of benefits or
the interpretation and administration of the Plan.

﻿

7.7Withholding - The Company shall, on its own behalf or on behalf of the
Affiliated Companies, withhold from any payment hereunder the required amounts
of income and other taxes.

 

7.8Headings - The headings of the Sections in the Plan are placed herein for
convenience of reference and, in the case of any conflict, the text of the Plan,
rather than such heading, shall control.

﻿

7.9Construction - The Plan shall be construed, regulated and administered in
accordance with the laws of the State of Utah, without regard to the choice of
law principles thereof.

﻿

7.10Payments to Minors, Etc. - Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipting therefor
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person and
such payment shall fully discharge the Named Fiduciary-Plan Administration, the
Company, all Affiliated Companies and all other parties with respect thereto.



 

 

--------------------------------------------------------------------------------